NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




               United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                             Submitted December 19, 2019*
                              Decided December 19, 2019

                                        Before

                             JOEL M. FLAUM, Circuit Judge

                             MICHAEL Y. SCUDDER, Circuit Judge

                             AMY J. ST. EVE, Circuit Judge

No. 18‐3568

ROSCOE CHAMBERS,                               Appeal from the United States District
    Plaintiff‐Appellant,                       Court for the Southern District of Illinois.

      v.                                       No. 17‐cv‐996‐JPG‐RJD

JAMES CROSS, et al.,                           J. Phil Gilbert,
     Defendants‐Appellees.                     Judge.

                                      ORDER

       Roscoe Chambers, a federal prisoner, appeals the entry of summary judgment for
prison officials on his claim that they were deliberately indifferent to his serious
medical needs. The district court granted the defendants’ motion because, among other




      *  We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. See FED. R. APP. P 34(a)(2)(C).
No. 18‐3568                                                                      Page 2

reasons, Chambers’s claims were untimely. Because Chambers filed this suit after the
statute of limitations expired, and there is no basis for tolling, we affirm.

        Chambers was incarcerated at the Federal Correctional Institution in Greenville,
Illinois, from July 2013 to June 2015. In September 2017, he sued Greenville’s warden,
healthcare administrator, three doctors, and a physician’s assistant under Bivens v. Six
Unknown Named Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971), alleging that
they violated the Eighth Amendment through their deliberate indifference to his serious
medical needs. According to the complaint, one doctor knowingly gave him medicine
that he was allergic to and refused a referral for a knee‐replacement surgery even
though a specialist recommended it. Greenville’s Health Services Administrator, a
commissioned officer of the United States Public Health Service, helped block the
surgery by forging a memorandum in another doctor’s name stating that Chambers had
to lose weight first. Chambers also blamed a physician’s assistant for denying him the
surgery and added that she inappropriately cut bony growths off his feet “like she was
a surgeon,” causing an infection. Finally, Chambers alleged that Greenville’s warden
omitted information about his medical needs in his transfer paperwork, causing him to
end up at a non‐medical federal prison.

       The district court screened the complaint, see 28 U.S.C. § 1915A, and dismissed
Chambers’s claims against two of the doctors because he did not allege that they were
involved in his treatment. (Chambers does not challenge this decision.) The remaining
defendants generally denied the allegations and then moved for summary judgment
based on statutory immunity, failure to exhaust administrative remedies, and the
statute of limitations.

       A magistrate judge issued a report and recommendation to grant the defendants’
motions. Chambers objected to the report, but the district court overruled the objection
and granted the motions for summary judgment on all three grounds. The court
concluded that, under 42 U.S.C. § 233(a), the administrator was immune from a Bivens
claim because she was a commissioned officer of the Public Health Service; therefore,
Chambers’s only remedy for her actions was a claim against the United States under the
Federal Tort Claims Act, 28 U.S.C. §§ 1346, 2671–2680. The district court also
determined that Chambers had not exhausted his administrative remedies and that his
claims were barred by the two‐year statute of limitations borrowed from Illinois law.
The district court gave Chambers 30 days to amend his complaint to allege a claim
under the Federal Torts Claims Act. He instead moved to reconsider, but the court
denied the motion and entered final judgment against him.
No. 18‐3568                                                                            Page 3



        If the district court was correct about timeliness, then Chambers’s claims against
each defendant (to the extent they are subject to suit) fail, so we begin with that issue.
Chambers argues that his Bivens claim was timely because it was filed within four years
of his injury, but he cites Illinois’s statute of repose for medical malpractice claims,
735 ILCS 5/13‐212; in his view, his allegations are more analogous to those types of
claims. For Bivens claims, however, we borrow the statute of limitations for
personal‐injury actions from the state where the alleged injury occurred, see King v. One
Unknown Fed. Corr. Officer, 201 F.3d 910, 913 (7th Cir. 2000), which in Illinois is two
years, 735 ILCS 5/13‐202; see also Cesal v. Moats, 851 F.3d 714, 721–22 (7th Cir. 2017).

       Chambers did not file his lawsuit within this two‐year deadline. Each day that
the defendants allegedly knew of his serious medical needs but refused to treat him
delayed the start of the limitations period. Devbrow v. Kalu, 705 F.3d 765, 770 (7th Cir.
2013). Therefore, at the latest, the statute of limitations began to run in June 2015, when
Chambers was transferred away from Greenville and out of the defendants’ care.
See Cesal, 851 F.3d at 722. He did not sue until September 2017; his claims were thus
untimely. Chambers counters that his injury is ongoing—he still has not received a
knee‐replacement surgery and remains incarcerated within a federal prison. However,
the continuation of an injury alone does not postpone the period of limitations; rather,
the clock begins “when the course of illegal conduct is complete.” See United States
v. Spectrum Brands, Inc., 924 F.3d 337, 350 (7th Cir. 2019). Once Chambers left Greenville,
any “course” of deliberate indifference by these defendants was “complete,” as they
were no longer personally responsible for his treatment decisions. See Devbrow, 705 F.3d
at 769–70; see also Rasho v. Elyea, 856 F.3d 469, 478 (7th Cir. 2017) (liability for deliberate
indifference requires personal involvement).

       Chambers contends, alternatively, that his claims did not accrue until after the
transfer, when staff at another prison informed him that he did not need to lose weight
before having surgery, alerting him that the administrator at Greenville had “lied.” The
discovery rule does not apply here, however. Chambers’s claims accrued when he had
“enough information to suspect” that he was wrongfully denied surgery—here, when
the defendants refused to follow the specialist’s recommendation. See Watkins
v. United States, 854 F.3d 947, 949 (7th Cir. 2017). That Chambers administratively
complained about his medical treatment further confirms his awareness of the alleged
misconduct.
No. 18‐3568                                                                          Page 4

       If Chambers means to argue equitable tolling by asserting that he was
improperly prevented from understanding how he was injured, see Owens v. Godinez,
860 F.3d 434, 438 (7th Cir. 2017), he waived that argument by failing to raise it in
response to the summary‐judgment motion, see Haley v. Kolbe & Kolbe Millwork Co.,
863 F.3d 600, 612 (7th Cir. 2017). He asserted for the first time in his motion for
reconsideration that he realized only “after he left F.C.I. Greenville” that the healthcare
administrator had “fabricated” the memorandum requiring pre‐surgery weight loss.
Further, the circumstances here do not permit tolling because Chambers knew of his
injury, just not the extent of the defendants’ wrongful conduct, while he was still at
Greenville. See Devbrow, 705 F.3d at 768.

       Chambers’s other challenges are futile. He contends that the defendants’ motions
for summary judgment were untimely because the district court had already set a trial
date. He did not raise this argument in the district court, and, in any case, he provides
no authority for this proposition. Federal Rule of Civil Procedure 56(b) allows parties to
move for summary judgment “at any time until 30 days after the close of discovery”
unless the district court or a local rule sets a different time. Here, discovery had not yet
closed when the defendants moved for summary judgment, they did so within the time
set by the local rules, see SDIL‐LR at v, and the district court had not set a different
deadline. Therefore, the motions were timely.

        We need not consider the other issues that Chambers raises—whether the
administrator was entitled to immunity and whether he exhausted his administrative
remedies (or was entitled to a hearing on the issue)—because the district court properly
entered judgment for the defendants based on the statute of limitations. See Boogaard
v. Nat’l Hockey League, 891 F.3d 289, 295 (7th Cir. 2018).

                                                                                AFFIRMED